DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrer et al. (US 10596073) (hereinafter Sherrer).
Regarding Claim 1

	Sherrer teaches a feeding bottle teat (below – Fig. 6, 4B, and 4D) comprising: a body (402) having an interior cavity and an exterior surface; an inlet including a flange (426) for engagement within an aperture of a feeding bottle cap in use; and a nipple (404) including one or more outlet apertures (412) wherein the flange, the cavity, the nipple, the aperture of the feeding bottle cap and the one or more outlet apertures of the nipple apertures form a passageway for delivery of milk from the bottle in use (see Fig. 6); wherein a transverse dimension of an interior surface of the body at the inlet is greater than a transverse dimension of the interior surface at the nipple (see Fig. 4B); and wherein the interior surface includes a plurality of concentric strengthening formations (416) extending inwardly from the inner surface between the inlet and the nipple; wherein the strengthening formations comprise coaxial concentric spirals which rotate about a common central axis and are arranged in an array extending across the interior surface of the body; and wherein each strengthening formation comprises a spiral having at least one full rotation about the central axis (Col. 6, Ln. 31 – Col. 8, Ln. 18).  

    PNG
    media_image1.png
    718
    441
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    759
    358
    media_image2.png
    Greyscale


Sherrer does not teach each strengthening formation comprises a spiral having two to four rotations about the central axis.  
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the spirals having two to four rotations about the central axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Applicant has not disclosed that the spirals having two to four rotations about the central axis provides an advantage, is used for a particular purpose or solves a stated problem.  Please note that in the instant application, Paragraph [00021], Applicant has not disclosed any criticality for the claimed limitations. Further, the Applicant has provided multiple designs of strengthening formations (Paragraphs [00011]-[00013]) which the Applicant appears to believe all have the same degree success in performing the intended functions. As such, the claim of the spiral having two to four rotations about the central axis does not provide patentable distinction over the prior art of record. See MPEP 2144.05(II)(A). 

Regarding Claim 2

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the common central axis extends through a center of the nipple (404) and a center of the flange (426), as can be seen above.

Regarding Claim 4

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches a pattern of the strengthening formations (416) are denser in a region of the inner surface adjacent the nipple, as can be seen in the figures above.

Regarding Claim 5

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening formations (416) are equidistantly located around the inner surface adjacent the inlet and/or nipple, as can be seen in the figures above.

Regarding Claim 6

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening formations (416) are independently continuous, as can be seen in the figures above.

Regarding Claim 7

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches five formations (416) are provided, as can be seen in the figures above.

Regarding Claim 8

	Modified Sherrer teaches all the limitations of claim 7 as stated above. Sherrer does not teach three strengthening formations are provided. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have three strengthening formations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Applicant has not disclosed that having three strengthening formations provides an advantage, is used for a particular purpose or solves a stated problem.  Please note that in the instant application, Paragraphs [00020], [00061], and [00062], Applicant has not disclosed any criticality for the claimed limitations. As such, the claim of the teat having three strengthening formations does not provide patentable distinction over the prior art of record. See MPEP 2144.05(II)(A).

Regarding Claim 9

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening formations (416) comprise spirals located symmetrically about the nipple (404), as can be seen in the figures above.

Regarding Claim 10

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening formations (416) are equally spaced from each adjacent spiral, as can be seen in the figures above.

Regarding Claim 11

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the separation between adjacent strengthening formations (416) decreases from a vicinity of the inlet towards a vicinity of the nipple (404), as can be seen in the figures above.

Regarding Claim 12

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening formations (415) comprise an odd number of spirals, as can be seen in the figures above.

Regarding Claim 13

	Modified Sherrer teaches all the limitations of claim 12 as stated above. Sherrer further teaches the strengthening formations (416) comprise five spirals, as can be seen in the figures above.

Regarding Claim 14

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the exterior of the body is axially symmetrical and coaxial with the flange, as can be seen in the figures above.

Regarding Claim 16

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the nipple comprises a plurality of outlet apertures (412) (Col. 7, Ln. 40-42).

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 18 belongs in the Applicant’s elected species. The Examiner respectfully disagrees. The limitations for claim 18 are shown in Fig. 13a-d, which is not a part of the Applicant’s previously elected species (Fig. 1a-3). As such, claim 18 has not been examined above.
Applicant argues that Sherrer teaches strengthening formations that only rotate 180 degrees. The Examiner respectfully disagrees. However, based on what is shown in Fig. 4B (expanded below) – both the left and right lines cross over at least 6 strengthening formation segments which, given the fact that 5 strengthening formations are shown in Fig. 4D, indicates that the strengthening formations of Sherrer make at least one full rotation. 

    PNG
    media_image3.png
    338
    480
    media_image3.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733